SUPERIOR INDUSTRIES INTERNATIONAL, INC. ANNUAL REPORT OF FORM 10-KExhibit 21 LIST OF SUBSIDIARIES Jurisdiction of Name of Subsidiaries Incorporation 100% Owned by Company Suoftec Light Metal Products B.V. The Netherlands Superior Industries International Arkansas, LLC Delaware, U.S.A. Superior Industries International Asset Management, Inc. California, U.S.A. Superior Industries International Holdings, LLC Delaware, U.S.A. Superior Industries International Kansas, LLC Delaware, U.S.A. Superior Industries International Michigan, LLC Delaware, U.S.A. Superior Industries International - Tennessee, LLC Tennessee, U.S.A. Superior Industries de Mexico, S. de R.L. de C.V. Chihuahua, Mexico Superior Industries North America, S. de R.L. de C.V. Chihuahua, Mexico Superior Industries Trading de Mexico, S. de R.L. de C.V. Chihuahua, Mexico 50% Owned Joint Venture Suoftec Light Metal Products Production & Distribution Ltd. Tatabanya, Hungary
